                                                                                   USDC SDNY
                                                                                   DOCUMENT
                                                                                   ELECTRONICALLY FILED
                                                                                   DOC #:
                                                                                   DATE FILED: 11/12/2019
                                        November 11, 2019

Via: ECF
Honorable Gregory H. Woods
United States District Judge
United States Courthouse
500 Pearl Street, Courtroom 17A
New York, New York 10007


                RE:     Altaune Brown v. Good Friendship Deli & Tobacco Corp et al
                        Docket: 1:19-cv-07158-GHW


Dear Judge Woods,

        The Parties respectfully request an adjournment of the Initial Conference currently
scheduled for November 15, 2019. Plaintiff is currently making attempts to contact Defendants
who previously contacted Plaintiff and requested additional time to retain counsel. Therefore, in
order to preserve judicial resources and reduce litigation costs, the Parties request a thirty (30)
day adjournment of the Initial Conference in order to attempt to contact Defendants. If
Defendants fail to appear, answer, or otherwise move, Plaintiff will file for Default. This is the
second request for an adjournment.



       We thank you and the Court for its time and consideration on this matter.



                                                                  Respectfully Submitted,

                                                               The Marks Law Firm, P.C.




                                                         By:
                                                                   Bradly G. Marks


 Application granted. The initial pretrial conference scheduled for November 15, 2019 is adjourned to December 16,
 2019 at 4 p.m. The joint letter and proposed case management plan described in the Court’s prior order, Dkt No. 5,
 are due no later than December 9, 2019.

 SO ORDERED.
                                                                     _____________________________________
 Dated: November 12, 2019                                                   GREGORY H. WOODS
 New York, New York                                                        United States District Judge
